Citation Nr: 0215492	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-22 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from August 1942 to May 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 RO rating decision that determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for defective vision.  
While the RO later said the claim was reopened by new and 
material evidence, the Board must make an independent 
determination on that matter.  Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).  The veteran was scheduled to testify at a 
hearing at the RO before a Member of the Board in February 
2002, but he did not report for the hearing.


FINDINGS OF FACT

1.  A claim for service connection for defective vision, or 
application to reopen that claim, has been denied in multiple 
prior RO and Board decision, the last time in an unappealed 
RO decision in February 1997.  In May 2000, the veteran filed 
his current application to reopen the claim for service 
connection.

2.  Evidence submitted since the February 1997 RO decision is 
cumulative or redundant of previously submitted evidence, or 
by itself or in connection with the evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted since the 
final February 1997 RO decision, and the claim for service 
connection for defective vision is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from August 1942 to May 
1943.  The August 1942 service entrance examination noted 
bilateral defective vision with uncorrectable exotropia in 
the right eye; uncorrected visual acuity was 20/50 on the 
right and 20/40 on the left.  In January 1943, he was 
hospitalized for pneumonia; at that time, he was found to 
have an alternating external strabismus.  However, none of 
the clinical records from this hospitalization reflect any 
complaints of vision problems.  In April 1943, he was 
hospitalized again, this time for "poor vision;" he 
indicated that his vision had always been poor, with defects 
in vision since 1933.  In fact, the in-service clinical 
record stated that there was no indication that the condition 
was worsening.  Macular disturbances identified on 
examination were probably congenital in origin.  
Uncorrectable visual acuity at that time was 20/100 on both 
the right and the left.  He had an alternating exotropia and 
abnormal macular reflexes.  Since the condition was permanent 
and chronic, he was recommended for discharge.  Service 
records also noted the veteran's report that he had had a 
visual defect for 15 years, which had become worse since 
induction "because of exposure to sun."  He was discharged 
from service due to bilateral defective vision and 
alternating, divergent strabismus.  The condition was 
characterized as having existed prior to induction, as not 
having been incurred in the line of duty, and as not having 
been aggravated by service.  

The history of the veteran's claim shows that a January 1944 
RO rating awarded service connection for bilateral defective 
vision based on aggravation.  

According to a March 1949 report from a private physician, 
the veteran gave a history of dizzy spells, sudden blind 
attacks, and dimness of vision ever since a bout of pneumonia 
in service.  Vision was 20/200 bilaterally.  There also was 
an impression that he was extremely illiterate.   

The veteran was reexamined by VA in June 1955, at which time 
he gave a history of poor vision all his life.  He had worn 
glasses for only a short time before active service in an 
attempt to correct his vision.  Distant, uncorrected acuity 
was 20/70 on the right and 20/30 on the left, and vision was 
uncorrectable.  Diagnoses were alternating, congenital 
exotropia, and amblyopia, exanopsia.

A private physician wrote in February 1956 that the veteran's 
vision was 20/80 in the right eye, and 20/80 in the left eye.

The veteran was hospitalized by VA in August 1956 for 
examination and observation of defective vision.  He stated 
that his vision was good prior to service, but that it had 
been poor since service; he also stated that his right eye 
had been turned out since military service.  Cooperation on 
examinations was only moderately good, and his amblyopia on 
occasions was of a volitional nature rather than actual.  
Results of eye testing were inconsistent, with one test 
indicating that he could read a Snellen chart without 
difficulty (with acuity of 20/50, bilaterally), another test 
demonstrating visual acuity of 20/50 on the right and 20/25 
on the left both with and without correction.  According to 
the hospitalization summary report, because of the 
inconsistency of the examinations, the visual deficiency 
might not be entirely true.  It was also felt that there was 
a voluntary attempt to show deficiencies.  The conclusion was 
that he had corrected acuity of 20/50 on the right and 20/25 
on the left.  Diagnoses were compound hyperopic astigmatism, 
partial amblyopic exanopsia or suppression on the right, 
exotropia of 30 degrees on the right, and exaggeration of 
visual defect.  A VA physician also noted in a report 
(prepared in October 1956) that the veteran did not have any 
true disability resulting from the eyes.  

According to an April 1957 statement, a private physician, 
Dr. James A. Livingston, measured acuity of 20/200 on the 
right and 20/100 on the left, with impressions of amblyopia 
in both eyes and alternating squint in both eyes.  The 
physician found him to be industrially blind.  Nothing could 
be done to improve vision.  

VA's Chief Benefits Director determined in May 1957 that the 
prior award of service connection for defective vision and a 
chronic macular condition had been clearly and unmistakably 
erroneous; he concluded that the eye condition had preexisted 
service and had not been aggravated therein.  Subsequent 
rating actions by the RO effectuated the severance of service 
connection for the condition.  

The veteran submitted letters from 6 individuals dated in 
June 1957, who essentially stated that the veteran did not 
have eye problems prior to service and that his vision had 
worsened as a result of service.

In an October 1957 decision, the Board denied restoration of 
service connection for defective vision.  In brief, the Board 
found defective vision existed before service and was not 
aggravated by service.

On VA eye examinations in April 1962, March 1963 and April 
1964, he had with uncorrected acuity of 20/100 on the right 
and 20/70 on the left; glasses did not improve vision.  He 
continued to have strabismus, external, alternate, bilateral, 
and amblyopia, ex anopsia, bilateral.  The etiology of the 
diagnoses was undetermined.

A private doctor of optometry, Dr. C.D. Denney, wrote in 
March 1988 that the veteran had longstanding, alternating 
exotropic strabismus.  Visual acuity was corrected to 20/30 
with glasses, but slight macular degeneration prevented 20/20 
vision.  Intraocular pressures were 13 in the right eye and 
10 in the left eye.

In a March 1988 report, another private physician, Dr. 
Radford R. Barnes, wrote that the veteran had poor vision 
with uncorrected visual acuity of 20/100 in both eyes.  The 
diagnosis was retinal degeneration due to diabetes mellitus.

The veteran testified in October 1988 that he started 
experiencing visual difficulties during service after a bout 
of pneumonia.  His wife also testified that he did not have 
vision problems prior to service.

In October 1988, Dr. Denney reported uncorrected visual 
acuity of 20/100 bilaterally and corrected acuity of 20/40 
bilaterally, with macular degeneration of both eyes, but 
normal ocular pressure.  He opined that longstanding lateral 
strabismus could have been caused by illness many years 
earlier.  In an October 1988 letter, Dr. Barnes said that the 
decrease in visual acuity could have begun during active 
service, and it was noted the veteran had pneumonia in 
service.  

In March 1989, the Board denied service connection for 
defective vision, finding that no new factual basis had been 
submitted since the previous denial.  

In October 1996, the veteran sought to reopen the claim for 
service connection for defective vision.  In February 1997, 
the RO determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
defective vision.  The veteran filed a timely notice of 
disagreement with that decision, and a statement of the case 
was issued in April 1997.  Thereafter, a supplemental 
statement of the case was issued in September 1998.  However, 
the veteran did not perfect his appeal by filing a timely 
substantive appeal, and this RO decision became final.  

Additional evidence considered in the above RO determination 
included numerous medical records from the 1980s and 1990s 
which note various ailments such as diabetes mellitus and 
hypertension.  In August 1997, the veteran had a diagnosis of 
diabetic retinopathy and cataracts of both eyes, and it was 
noted he had legal blindness.  

In May 2000, the veteran filed his current application to 
reopen the claim for service connection for defective vision.  

In a May 2000 letter, C.D Denney, O.D., stated that the 
veteran was blind in the right eye with only light perception 
acuity, and that the right eye was amblyopic and exotropic.  
He opined that the veteran's eye condition had been caused by 
bronchial pneumonia contracted in the winter of 1942.  As for 
the left eye, he indicated that it corrected only to 20/80 
because of macular degeneration.  

A routine VA optometry examination in November 2000 noted the 
veteran had 20/200 vision in both eyes.  Numerous other VA 
medical records from 1999 to 2001 concern treatment for 
various ailments such as diabetes mellitus, hypertension, 
arteriosclerotic cardiovascular disease, etc.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the VA has notified the veteran of the evidence 
needed to reopen the claim for service connection for 
defective vision, and he has been informed of his and the 
VA's responsibility for providing evidence.  The RO has 
obtained pertinent identified evidence.  A VA examination is 
not warranted prior to reopening of a previously denied claim 
with new and material evidence.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Unappealed RO decisions are final, and may be reopened only 
upon submission of additional evidence that is both new and 
material.  If a claim is reopened with new and material 
evidence, the claim will be reviewed based on all the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991).

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[There is a new definition of "new and material evidence" 
which is effective as to applications to reopen claims filed 
on and after August 29, 2001; such new definition is 
inapplicable to the present case.  See 66 Fed.Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)).]

The claim for service connection for defective vision, or 
application to reopen that claim, has been denied in multiple 
prior RO and Board decision, the last time in an unappealed 
RO decision in February 1997.  In May 2000, the veteran filed 
his current application to reopen the claim for service 
connection.  The question presented is whether new and 
material evidence has been submitted since the final February 
1997 RO decision.

Since the 1997 RO decision, additional medical evidence 
includes a number of recent treatment records which primarily 
concern ailments other than defective vision.  These records 
do not bear directly and substantially upon the specific 
matter under consideration, nor are they so significant that 
they must be considered in order to fairly decide the merits 
of the claim for service connection for defective vision.  
That is, these additional medical records are not material 
evidence.  There are a couple of recent medical records which 
note defective vision, but the existence of such was known at 
the time of the 1997 RO decision.  Such medical records are 
cumulative or redundant, not new evidence.

The May 2000 statement from C.D. Denney, O.D. (doctor of 
optometry) notes the veteran's current visual problems and 
then opines that the eye condition (apparently referring to 
the right eye condition) was caused by pneumonia during 
service.  Even assuming this statement is new evidence 
(although there are earlier similar statements from Dr. 
Denney), the Board does not consider this statement to be 
material evidence.  It is not shown that Dr. Denney reviewed 
historical records, including the notation of eye problems on 
the service entrance examination.  Nor is it shown that a 
doctor of optometry is qualified to offer a medical opinion 
on whether pneumonia could be a possible source of the 
veteran's current eye problems, particularly given that there 
is evidence showing additional post-service eye problems such 
as diabetic retinopathy, cataracts, etc.  Moreover, the 
opinion of Dr. Denney addresses a previously rejected factual 
predicate.  To be material, medical evidence would have to 
address the question of how the particular preservice eye 
problems were aggravated by service; Dr. Denney's statement 
does not do this.  Viewed by itself, or in connection with 
evidence previously assembled, Dr. Denney's statement is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim; it is not material evidence.

The Board concludes that new and material evidence has not 
been submitted since the final February 1997 RO decision, and 
the claim for service connection for defective vision is not 
reopened.


ORDER

The application to reopen the claim for service connection 
for defective vision is denied.




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

